FILED
                              NOT FOR PUBLICATION                             DEC 5 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN CARLOS VELIS,                                No. 12-70928

               Petitioner,                        Agency No. A075-754-295

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Juan Carlos Velis, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and for

substantial evidence factual findings. Husyev v. Mukasey, 528 F.3d 1172, 1177

(9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Velis established changed or

extraordinary circumstances excusing his late filing. See 8 C.F.R. § 1208.4(a)(4),

(5); Husyev, 528 F.3d at 1181-82. Accordingly, Velis’s asylum claim fails.

      The record also does not compel the conclusion that the threats and beating

Velis experienced rose to the level of persecution, even considered cumulatively.

See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (incidents including

beating did not compel finding of past persecution). Further, substantial evidence

supports the agency’s conclusion that Velis did not establish it is more likely than

not he would be persecuted if returned to El Salvador. See Molina-Estrada v. INS,

293 F.3d 1089, 1095-96 (9th Cir. 2002) (insufficient evidence to establish fear of

future persecution). Accordingly, Velis’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Velis failed to establish it is more likely than not he would be tortured by

or with the acquiescence of the government if returned to El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                          2                                    12-70928